Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 05/10/2022.
Foreign priority
3. Applicant’s claim for the benefit of a prior-filed application indicating National stage entry from a PCT application PCT/JP2018/028403 (Non-English publication) with a PCT filing date of 07/30/2018 is acknowledged, as per the application datasheet filed with the office on 01/20/2021. 
However, applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date: A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. 35 U.S.C. 119 (b)(3) and 372 (b)(3) and 37 CFR 1.55 (a)(4). If no certified translation is in the official record for the application, the examiner must require the applicant to file a certified translation. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file. 37 CFR 41.154 (b) and 41.202 (e). (please see MPEP 1893.01 (d) and 2304.01(c))
Allowable Subject Matter
4. Claims 1, and 10 are allowed. 
5. Claims 2-4, 6-9, 12-17 are allowed as being dependent on the independent claim.
6. The following is an examiner's statement of reasons for allowance: Applicant’s arguments and claim amendments filed with the office on 05/10/2022 were fully considered and found to be persuasive and overcome the cited prior art Hollman (US 2003/0042921 A1).
Hollman (US 2003/0042921 A1) teaches, A method and system for probing with electrical test signals on an integrated circuit specimen using a scanning electron microscope (SEM) positioned for observing a surface of the specimen exposing electrically conductive terminals on the specimen. A carrier is provided for supporting the specimen in relation to the scanning electron microscope while a controller acquires an image identifying conductive path indicia of the surface of the specimen from the scanning electron microscope. A motorized manipulator remotely controlled by the controller manipulates a plurality of probes positionable on the surface of the specimen for conveying and acquiring electrical test signals inside a vacuum chamber which houses at least a portion of the scanning electron microscope, the carrier, the motorized manipulator and the plurality of probes for analyzing the specimen in a vacuum.
Hollman fails to teach, the GND terminal is a plate-shaped metal wire having a stepped shape. 
The cited prior art of record does not teach, suggest, anticipate or make it obvious, “A fine-structured device characteristics evaluation system using an electron microscope comprising: a vacuum chamber; a sample table which is disposed in the vacuum chamber and on which a sample is placed; an electron optical system disposed such that an electron beam is emitted from above the sample; a plurality of probe units connected to an external device disposed outside the vacuum chamber via a coaxial cable; and an electrode provided on or in the vicinity of the sample table, wherein the probe unit includes a measurement probe configured to come into contact with the sample, a GND terminal configured to come into contact with the electrode, and a probe holder configured to hold the measurement probe and the GND terminal, connect a signal line of the coaxial cable to the measurement probe, and connect a GND line of the coaxial cable to the GND terminal, the GND terminal is a plate-shaped metal wire having a stepped shape, and when the measurement probe of the probe unit comes into contact with the sample, the GND terminal comes into contact with the electrode” (as recited in the independent claim 1), and
“A probe unit of a fine-structured device characteristics evaluation system using an electron microscope configured to bring a measurement probe into contact with a sample placed on a sample table disposed in a vacuum chamber, the probe unit comprising: a probe holder including a connector portion configured to connect a signal line of a coaxial cable and the measurement probe; and a GND terminal configured to come into contact with an electrode provided on or in the vicinity of the sample table, wherein the GND terminal is a plate-shaped metal wire having a stepped shape, and the GND terminal is attached to the probe holder so that the GND terminal comes into contact with the electrode when the measurement probe comes into contact with the sample” (as recited in the independent claim 10).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858